DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-9 considered unpatentable for the reasons indicated below: 
newly submitted IDS contains prior art which can reject the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuno et al. (Kazuno; US Pub No. 2009/0260158 A1).
As per claim 1, Kazuno discloses an in-bed state monitoring system for monitoring an in-bed state of a subject on a bed, the system comprising:
four load detectors (Fig. 3, Load Sensors 3-1 – 3-4) which are configured to be placed at four comers of the bed (Fig. 1, Load Sensors 3-1 – 3-4) to detect a load of the subject (paragraph [0016], lines 1-5; paragraph [0076], lines 3-6); and
a controller configured to control the in-bed state monitoring system to (paragraph [0077]):
(paragraphs [0084], [0086]) based on a change in a magnitude relation between detection values from two load detectors, which are of the four load detectors and are placed to interpose the bed between the two load detectors in a diagonal direction of the bed (paragraph [0086]: the detection of change in position of center of gravity and total load based on all four load detectors).
As per claim 2, Kazuno discloses the in-bed state monitoring system according to claim 1, wherein the controller is configured to predict that the subject is reaching the state of edge sitting posture based on a reversal of the magnitude relation between the detection values from the two load detectors placed to interpose the bed between the two load detectors in the diagonal direction of the bed (paragraph [0113]).
As per claim 3, Kazuno discloses the in-bed state monitoring state according to claim 1 , wherein the controller is further configured to control the in-bed state monitoring system to (paragraph [0077]) 
(Fig. 9, Second Determination Unit; paragraph [0113]); and
(Fig. 9, First Determination Unit; paragraph [0114]: determination based on all four load sensors, therefore it is based on one sensor from one side and one sensor from the other side),
wherein the econtroller is configured to determine whether the subject is in the state of edge sitting posture or not based on a determination result of the determining whether the body motion of the subject is present or not and a determination result of the determining the position of the subject in the width direction of the bed (paragraphs [0115], [0117]).
As per claim 4, Kazuno discloses the in-bed state monitoring system according to claim 3, wherein the controller is configured to determine whether the subject is in the state of edge sitting posture or not based on the determination result of the determining whether the body motion of the subject is present or not (Fig. 9, Second Determination Unit; paragraph [0113]) and the determination result of the determining the position of the subject in the width direction of the bed (Fig. 9, First Determination Unit; paragraph [0114]: determination based on all four load sensors, therefore it is based on one sensor from one side and one sensor from the other side), in a case that the controller has predicted that the subject is reaching the state of the edge sitting posture (paragraphs [0115], [0117]).
As per claim 5, Kazuno discloses an in-bed state monitoring system for monitoring an in-bed state of a subject on a bed, the system comprising:
four load detectors (Fig. 3, Load Sensors 3-1 – 3-4) which are configured to be placed at four corners of the bed (Fig. 1, Load Sensors 3-1 – 3-4) to detect a load of the subject (paragraph [0016], lines 1-5; paragraph [0076], lines 3-6); and
a controller configured to control the in-bed state monitoring system to (paragraph [0077]):
(Fig. 9, Second Determination Unit; paragraph [0113]);
(Fig. 9, First Determination Unit; paragraph [0114]: determination based on all four load sensors, therefore it is based on one sensor from one side and one sensor from the other side); and
determining whether the body motion of the subject is present or not and a determination result of the determining the position of the subject in the width direction of the bed (paragraphs [0115], [0117]).
As per claim 6, Kazuno discloses the in-bed state monitoring system according to claim 1, further comprising a notifying device configured to carry out a notification based on a determination result of the predicting that the subject is reaching the state of edge sitting posture (paragraph [0116]).
As per claim 7, Kazuno discloses a bed system comprising:
a bed (Fig. 1); and
the in-bed state monitoring system as defined in claim 1 (see rejection of claim 1 above).
As per claim 8, Kazuno discloses the in-bed state monitoring system according to claim 5, further comprising a notifying device configured to carry out a notification based on a determination result of the determining whether the subject is in the state of edge sitting posture or not (paragraph [0116]).
As per claim 9, Kazuno discloses a bed system comprising:
a bed (Fig. 1); and
the in-bed state monitoring system as defined in claim 5 (see rejection of claim 5 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NAOMI J SMALL/Primary Examiner, Art Unit 2684